PER CURIAM:
Joe Nathan Darby seeks to appeal the district court’s order denying his motion for reconsideration of an earlier order in which the court denied Darby’s motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006).* Because the district court lacked the authority to consider Darby’s motion for reconsideration, see United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010), cert. denied, - U.S. -, 130 S.Ct. 3530, 177 L.Ed.2d 1110 (2010), we affirm the district court’s order denying the motion.
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The text order from which Darby appeals contained two additional orders related to a Fed. R.Civ.P. 59(e) motion. Darby, however, only appeals the district court's order on his motion to reconsider the denial of § 3582(c) relief.